DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-2 are indefinite for claiming the invention in terms of physical properties rather than the chemical or structural features that produce said properties. Ex parte Slob, 157 USPQ 172, states, “Claims merely setting forth physical characteristics desired in an article, and not setting forth specific composition which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future and which would impart said desired characteristics.”  Also, “it is necessary that the product be described with sufficient particularity that it can be identified so that one can determine what will and will not infringe.” Benger Labs, Ltd v. R.K. Laros Co., 135 USPQ 11, In re Bridgeford 149 USPQ 55, Locklin et al. v. Switzer Bros., Inc., 131 USPQ 294; furthermore, “Reciting the physical and chemical characteristics of the claimed product will not suffice where it is not certain that a sufficient number of characteristics have been recited that the claim reads only on the particular compound which applicant has invented.” Ex parte Siddiqui, 156 USPQ 426, Ex parte Davission et al., 133 USPQ 400, Ex parte Fox, 128 USPQ 157. 
For instance, claims 1-2 are recited in terms of the complex modulus of elasticity at 30 ºC and 50 ºC, the peak temperature of an exothermic peak, the peak temperature of an endothermic peak, and the endothermic quantity denoted by ΔH of the toner rather than the specific materials that the Applicant has invented that would exhibit these properties.
Someone of ordinary skill would not be able to readily ascertain what toners found in prior art would or would not infringe based on these claims as currently recited, without undue experimentation. 
Claim 5 is indefinite for reciting the glass transition temperature of a crystalline resin. It is not possible for a crystalline resin to exhibit a glass transition temperature, unless said crystalline resin is a semi-crystalline resin (such as a crystalline resin having an amorphous segment or amorphous regions). Since claim 1 (which claim 5 depends from) does not recite the specific materials that comprise the crystalline resin that would indicate the presence of an amorphous segment or amorphous regions in the crystalline resin, one of ordinary skill in the art could assume that the crystalline resin is fully crystalline.
Claims 8-9 are indefinite for reciting “a Q value” of the monomers (a) and (c), without providing any prior definition of said “Q value” in the claims. To remedy this insufficiency, the claim could be amended to include the definition provided in [0036] of the specification, which defines the “Q value” as “a value indicating the degree of conjugation when a polymerizable monomer becomes a radical”. The units for the “Q value” should be included as well, if applicable.

Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



















Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koshima (WO 2018/110593 A1) (references herein made with respect to English machine translation attached), in view of Miyaake et al. (US 2015/0268574 A1), further in view of Murata et al. (US 10,331,053 B2), and considered with the Complex Modulus ScienceDirect NPL.

Koshima teaches an electrophotographic toner binder containing a polymer (A) containing a monomer (a) and a monomer (x) other than the monomer (a) as an essential constituent monomer. The monomer (a) is a (meth)acrylate having a chain hydrocarbon group having 18 to 36 carbon atoms, the polymer (A) has an acid value of 40 or less, and the polymer (A) satisfies the following relational expression (1):

1.1 (cal / cm3)0.5 ≤ | SP (x) - SP (a) | ≤ 8.0 (cal / cm3)0.5

In the relational expression (1), SP(a) is the solubility parameter (SP value) of a structural unit derived from the monomer (a) constituting the polymer (A), and SP(x) is the SP value of a structural unit derived from the monomer (x) that is different from the monomer (a) constituting the polymer (A) ([0005]). When | SP (x) - SP (a) | is less than 1.1, the resin has a lower melting point, which Koshima considers to be a problem. When | SP (x) - SP (a) | is greater than 8.0, then the resin may be less copolymerizable, or the resin becomes non-uniform and is easily gelated ([0027]). The toner also contains a release agent that preferably has a flow softening point, such as polyolefin wax, a natural wax, synthetic ester waxes, and mixtures thereof ([0049]). 
	In view of storage stability of the toner, the monomer (a) is preferably a (meth)acrylate having a C18-C36 linear alkyl group, more preferably a (meth)acrylate having a C18-C34 linear alkyl group, and most preferably a (meth)acrylate having a C18-C30 linear alkyl group ([0008]). The monomer (x) preferably includes a monomer (b) having a nitrile group, such as acrylonitrile and methacrylonitrile, and a monomer (c) selected from the group consisting of vinylbenzene (styrene), methyl methacrylate, and methyl acrylate ([0009], [0011]). The monomer (x) may also include a monomer (d) which is different from the other monomers (a), (b), and (c) ([0009]). 
	In view of storage stability of the toner, Koshima teaches that the melting peak temperature Tm (K) of the polymer (A) as obtained by DSC measurement of the resin is preferably 313 to 373 K (about 40 to 100 ºC), more preferably 318 to 353 K (45 to 80 ºC), and most preferably 323 to 348 K (about 50 to 75 ºC) ([0028]). The DSC measurement is performed using a differential scanning calorimeter, where the temperature is increased to 150 ºC ([0029]). Since the polymer (A) is taught to have a melting peak temperature in terms of physical properties, it can be assumed that polymer (A) is crystalline resin. 
	The content of the monomer (a) constituting the polymer (A), based on the polymer (A), is preferably 30 to 99 weight%, and even more preferably from 39 to 98 weight%, from the viewpoint of low temperature fixability ([0038]). In view of low-temperature fixability and hot-offset resistance of the toner, the amount of the monomer (b) as a constituent monomer constituting the polymer (A) of the toner is preferably 1 to 70 weight%, and more preferably 2 to 61 weight%, based on the polymer (A) ([0038]). In view of low-temperature fixability, the amount of the monomer (c) as a constituent monomer constituting the polymer (A) is preferably 0.1 to 69 weight%, and more preferably 0.1 to 59 weight%, based on the polymer (A) ([0038]). The toner binder may also contain other polymers different from the polymer (A) ([0042]).  
Koshima teaches that the loss elastic modulus G” at 353 K G”(353 K) is preferably 4.0E+02 Pa to 3.0E+05 Pa, and more preferably 4.0E+02 Pa to 1.0E+0.5 Pa, from the viewpoint of toner fixability ([0043]). At 4.0E+02 Pa or more, the toner has good fixability, and at 3.0E+05 Pa or less, the toner is sufficiently bonded to the paper when fixed thereto ([0043]). The storage elastic modulus G’ at 380 K G’(380 K) is preferably 6.0E+02 Pa or more, and more preferably 1.0E+04 Pa or more, in view of hot-offset resistance ([0043]). The storage modulus G’ and loss modulus G” of the toner binder can be adjusted to fall within the preferred ranges by adjusting the molecular weight of the polymer (A) and the compositions of the constituent monomers ([0043]).
Koshima does not teach the complex elastic modulus (G*) of the toner at 30 ºC or 50 ºC, however, the G* of the toner of Koshima can be calculated using the teachings of the storage elastic modulus (G’) and the loss elastic modulus (G”) as previously discussed. According to the Complex Modulus ScienceDirect NPL, the relationship between G’, G” and G* depend on the phase angle (δ) and is shown as follows:
G’ = G* cos(δ)
G” = G* sin(δ)
These two equations can be manipulated to solve for G* by diving G’ by cos(δ) and G” by sin(δ):
                
                    
                        
                            G
                        
                        
                            *
                        
                    
                    =
                    
                        
                            G
                            ’
                        
                        
                            c
                            o
                            s
                            (
                            δ
                            )
                        
                    
                    =
                     
                    
                        
                            G
                            "
                        
                        
                            s
                            i
                            n
                            (
                            δ
                            )
                        
                    
                
            
Next, the equation can be further simplified by simultaneously multiplying both sides of the equation by                 
                     
                    
                        
                            s
                            i
                            n
                            (
                            δ
                            )
                        
                        
                            1
                        
                    
                
             and                 
                    
                        
                            1
                        
                        
                            G
                            ’
                        
                    
                
             :
                
                    
                        
                            G
                        
                        
                            *
                        
                    
                    =
                    
                        
                            s
                            i
                            n
                            (
                            δ
                            )
                        
                        
                            c
                            o
                            s
                            (
                            δ
                            )
                        
                    
                    =
                    t
                    a
                    n
                    
                        
                            δ
                        
                    
                    =
                     
                    
                        
                            G
                            "
                        
                        
                            G
                            ’
                        
                    
                
            
Therefore, the complex elastic modulus G* is equivalent to the tangent of the phase angle (δ), or also the loss elastic modulus G” divided by the storage elastic modulus G’.
Using toner binder B1 from Table 4 as an example, the storage modulus G’ (380 K) was found to be 6.9E+03 Pa and the loss modulus G” (353 K) was found to be 2.5E+03 Pa (Table 4). Therefore, a complex modulus of toner binder B1 can be calculated as being:
                
                    
                        
                            G
                        
                        
                            *
                        
                    
                    =
                    
                        
                            2.5
                            E
                            +
                            03
                             
                            P
                            a
                        
                        
                            6.9
                            E
                            +
                            03
                             
                            P
                            a
                        
                    
                    =
                    0.36
                
            

Although the G” and G’ values used to calculate G* were not taken at the claimed temperatures of 30 ºC or 50 ºC, G” and G’ values taken at other temperatures would exhibit a similar relationship when divided by one another, as the G” and G’ values of Koshima that were taken at 353 K and 380 K, respectfully. 
Alternatively, both the Applicant and Koshima utilize a similar toner production method ([0046] of Koshima, and [0063] of the instant specification) and also use similar monomers for the crystalline resin of the toner. For instance, toner particle 24 of Table 1 in the specification is comprised of 40.0 parts of behenyl acrylate as monomer (a), 40.0 parts of acrylonitrile as monomer (b), and 20.0 parts of styrene as the other monomer (Table 1 of the instant specification), while the toner of production example 1 in Koshima is comprised of 40 parts of behenyl acrylate as monomer (a), 30 parts of acrylonitrile as monomer (b), and 30 parts of vinylbenzene (styrene) as monomer (c) (Table 1 of Koshima). Therefore, the toner of Koshima would inherently exhibit physical properties derived from the crystalline resin that are the same as, or sufficiently similar to, the Applicant’s toner. Said physical properties include G*(30), G*(50), Tm, Tc and ΔH, as recited in claims 1 and 2. 
Koshima also does not teach the glass transition temperature of the polymer (A). However, Miyaake teaches a toner including a binder resin having a crystalline segment (A) and an amorphous segment (B) ([0034]). To maintain storage stability even under high humidity conditions without affecting low-temperature fixability, it is preferable that the glass transition temperature (Tg) is set to 40 ºC or more. Furthermore, Miyaake teaches that, to achieve a good balance between storage stability and low-temperature fixability, it is preferable that the Tg is set to 70 ºC or less ([0035]).
Koshima also does not teach a monomer (c) that is selected from the group consisting of vinyl benzoate, vinyl pivalate, and or vinyl propionate. However, Murata teaches a toner comprising a non-crystalline resin that contains a vinyl-based resin segment. The vinyl-based resin segment preferably contains a constitutional unit derived from a styrene-based compound from the viewpoint of improving low-temperature fusing properties and charging properties of the resulting toner, and enhancing optical density of printed images obtained using the toner (Col. 9, lines 58-63). It is understood that vinyl benzoate may be considered a styrene-based compound.
Furthermore, Murata teaches that the content of the styrene-based compound in the raw material vinyl monomer as the component from which the vinyl-based resin segment is derived is preferably not less than 40% by mass, more preferably not less than 45% by mass, and even more preferably not less than 50% by mass, from the viewpoint of improving low-temperature fusing properties and charging properties of the resulting toner and enhancing optical density of printed images obtained using the toner (Col. 10, lines 11-22). Examples of the raw material vinyl monomer other than the styrene-based compound include vinyl esters such as vinyl acetate and vinyl propionate (Col. 10, line 30).
Therefore, it would have been obvious to someone of ordinary skill in the art
before the effective filing date of the claimed invention to have included a monomer unit derived from a styrene-based compound, such as vinyl benzoate, or a vinyl ester, such as vinyl propionate, in the binder resin of Koshima, in order to improve the low-temperature fusing properties and charging properties of the toner. Furthermore, it would have been obvious to optimize the content of the monomer unit derived from the styrene-based compound or the vinyl ester with the goal of enhancing the optical density of printed images obtained using the toner. In doing so, it is understood that the monomers of the crystalline resin of Koshima would satisfy the expression Q(a) – Q(c) recited in claim 9, since the monomers used in the crystalline resin of Koshima would be identical to the monomers used in the crystalline resin of the Applicant, as discussed above. 















Conclusion











Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.A.E./Examiner, Art Unit 1737          

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        07/28/2022